     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.282 Page 1 of 20



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     U.S. EQUAL EMPLOYMENT                               Case No. 18-cv-852-MMA (BGS)
       OPPORTUNITY COMMISSION,
12
                                          Plaintiff,       CONSENT DECREE AND
13                                                         ORDER
       v.
14
                                                           [Doc. No. 58]
       ALBERTSONS COMPANIES, INC., and
15
       ALBERTSON’S LLC,
16                                     Defendants.
17
18
19                                         I. INTRODUCTION
20          Plaintiff U.S. Equal Employment Opportunity Commission (hereinafter “EEOC”
21    or “Commission”) and Defendants Albertsons Companies, Inc. and Albertsons LLC
22    (collectively, “Albertsons”) hereby stipulate and agree to entry of this Consent Decree
23    (“Decree”) to resolve the Commission’s complaint filed on May 3, 2018, entitled Equal
24    Employment Opportunity Commission v. Albertsons Companies, Inc., et al., in the United
25    States District Court for the Southern District of California alleging that Defendant
26    discriminated against Charging Parties Guadalupe Zamorano and Hermelinda Stevenson
27    and a class of similarly situated individuals (hereinafter collectively referred to as the
28    “Claimants”) by subjecting them to harassment based on their national origin in violation

                                                       1
                                                                                  18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.283 Page 2 of 20



 1    of Section 703 of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, as
 2    amended (“Title VII”).
 3          By entering into this Consent Decree, Albertsons does not admit to any
 4    wrongdoing and denies liability.
 5                        II. PURPOSES AND SCOPE OF THE CONSENT DECREE
 6          A.       In the interest of resolving this matter, the Commission and Albertsons
 7    (hereinafter “Parties”) have agreed that this action should be finally settled by entry of
 8    this Decree. Subject to the terms and conditions below, this Decree shall be binding on
 9    Albertsons and its officers, directors, managing agents, employees, agents, successors,
10    and assigns.
11          B.       The parties have entered into this Decree for the following purposes:
12                   1.    To provide monetary and injunctive relief;
13                   2.    To ensure that Albertsons’ employment practices comply with federal
14          law;
15                   3.    To ensure that Albertsons’ employees continue to be protected from
16          national origin discrimination and retaliation;
17                   4.    To provide training to certain of Albertsons’ human resources
18          personnel, managers, supervisors, and other employees with respect to their
19          obligations under Title VII as specified in this Decree;
20                   5.    To review and update if necessary certain of Albertsons’ policies and
21          procedures for handling harassment complaints;
22                   6.    To ensure that Albertsons has an effective mechanism for receiving
23          and handling discrimination, harassment and retaliation complaints; and
24                   7.    To avoid time and eliminate the costs of further litigation.
25                                      III. RELEASE OF CLAIMS
26          A.       This Decree fully and completely resolves all claims in the Complaint filed
27    in this action, including any claims that have been or may have been asserted by the
28    EEOC in the First and Second Amended Complaints in this action.

                                                     2
                                                                                  18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.284 Page 3 of 20



 1           B.     Nothing in this Decree shall be construed to preclude the EEOC from
 2    bringing suit to enforce this Decree.
 3           C.     Nothing in this Decree shall be construed to limit or reduce Albertsons’
 4    obligation to comply fully with Title VII or any other federal anti-discrimination law.
 5           D.     This Decree in no way affects the EEOC’s right to bring, process,
 6    investigate or litigate other charges that may be in existence or may later arise against
 7    Albertsons in accordance with standard EEOC procedures.
 8                                           IV. JURISDICTION
 9           A.     The Court has jurisdiction over the parties and the subject matter of this
10    Action. The Complaint asserts claims that, if proven, would authorize the Court to grant
11    the relief set forth in this Decree.
12           B.     The terms and provisions of this Decree are fair, reasonable, and just.
13           C.     This Decree conforms to the Federal Rules of Civil Procedure and Title VII
14    and does not derogate the rights or privileges of any person.
15           D.     Entry of this Decree will further the objectives of Title VII and will be in the
16    best interest of the Parties.
17           E.     The Court shall retain jurisdiction over this Action during the duration of the
18    Decree for the purposes of entering all orders, judgments and decrees which may be
19    necessary to implement and/or enforce the relief provided herein or to otherwise
20    effectuate the purposes of the Decree.
21                          V. EFFECTIVE DATE AND DURATION OF DECREE
22           A.     The provisions of this Decree are effective immediately upon the date which
23    this Decree is entered by the Court (“the Effective Date”).
24           B.     Except as otherwise provided herein, this Decree shall remain in effect
25    starting on the Effective Date and ending 24 months following the Implementation Date.
26    For purposes of this Decree, the Implementation Date shall be January 8, 2021.
27           C.     The Parties have worked together and engaged in a good faith dialog to
28    accommodate the current situation facing Albertsons in light of the COVID-19 pandemic,

                                                     3
                                                                                  18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.285 Page 4 of 20



 1    and for that reason, have agreed to an Implementation Date that is approximately seven
 2    months from the date this Decree will be submitted to the Court for approval. In the
 3    event that the Court takes a significant time to enter this Decree, such that the duration of
 4    the Decree and the Implementation Date create conflicts, the Parties agree to work
 5    together to amend the terms of the Decree such that the original intent of the Parties as to
 6    the duration of the Decree (that it will last 24 months past the Implementation Date) is
 7    fully effectuated.
 8                          VI. COMPLIANCE AND DISPUTE RESOLUTION
 9          If the Commission has reason to believe that Albertsons has breached the Decree,
10    the EEOC may bring an action before this Court to enforce the Decree. Prior to initiating
11    such action, the EEOC shall notify Albertsons in writing of the nature of the dispute.
12    This notice shall specify the particular provision(s) of the Decree that the EEOC believes
13    has/have been breached. A thirty (30) day dispute resolution period (“Dispute Resolution
14    Period”) will be provided from the date of notice, prior to the institution of any legal
15    proceeding, absent a showing that the delay will cause irreparable harm. The Parties
16    agree to cooperate with each other and use their best efforts to resolve any dispute
17    referenced in the EEOC notice of dispute during the Dispute Resolution Period.
18          After the expiration of the Dispute Resolution Period, the EEOC may initiate an
19    enforcement action in this Court, seeking all available relief, including an extension of
20    the duration of the Decree for such time Albertsons is shown to be out of compliance, or
21    such other relief as the Court may deem appropriate.
22                             VII. MODIFICATION AND SEVERABILITY
23          A.     This Decree constitutes the complete understanding of the Parties with
24    respect to the matters contained herein. No waiver, modification or amendment of any
25    provision of this Decree will be effective unless made in writing and signed by an
26    authorized representative of each of the Parties.
27          B.     If one or more provisions of the Decree are rendered unlawful or
28    unenforceable, the Parties shall make good faith efforts to agree upon appropriate

                                                    4
                                                                                 18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.286 Page 5 of 20



 1    amendments to this Decree in order to effectuate the purposes of the Decree. If the
 2    Parties are unable to reach agreement, the Court shall order appropriate alternative
 3    provisions to effectuate the purposes of the Decree. Should one or more provisions of
 4    this Decree be deemed unlawful, all other lawful and enforceable provisions will remain
 5    in full force and effect.
 6                                     VIII. MONETARY RELIEF
 7          A.      In settlement of this lawsuit, Albertsons LLC shall pay a total of
 8    $210,000 (“Total Settlement Amount”) in monetary relief. The EEOC shall retain sole
 9    discretion to determine who is a Claimant, and the amount to be distributed to each such
10    individual.
11          B.      The EEOC shall provide Albertsons LLC with: (1) a distribution list with the
12    specific monetary settlement amount that is to be provided to each Claimant; and (2) for
13    Claimants who are former employees of Albertsons LLC, a completed W-9 form and a
14    current addresses where the check should be delivered. Within five (5) business days
15    from the Effective Date, Albertsons LLC shall issue a check to each Claimant (to be sent
16    to their home address by mail) in the amount specified by the EEOC. Within ten (10)
17    days of the issuance of each check, Albertsons LLC shall submit a copy of each check
18    and related correspondence to the Regional Attorney, United States Equal Employment
19    Opportunity Commission, 255 East Temple Street, 4th Floor, Los Angeles, CA 90012.
20          C.      The Parties hereby agree that payments made to the Claimants under this
21    Decree shall be considered payments for emotional distress, and not for the payment of
22    any wages or benefits due and owing to any employee for services rendered to Albertsons
23    LLC. Accordingly, Albertsons LLC shall prepare and distribute 1099 forms to Claimants
24    who receive distributions under this Decree, and shall make appropriate reports to the
25    Internal Revenue Service in relation to the payments made under this Decree. Albertsons
26    LLC shall be solely responsible for any costs associated with the issuance and
27    distribution of the 1099 forms to the Claimants. The Claimants shall be solely
28

                                                    5
                                                                                 18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.287 Page 6 of 20



 1    responsible for taxes payable, if any, on their respective portion of the settlement
 2    proceeds, and will be so advised by EEOC.
 3          D.     In the event of any remainder of any settlement funds, the EEOC will send
 4    to Albertsons LLC a redistribution list identifying a redistribution to the Claimants and/or
 5    donation to a charity that promotes education around national origin issues. The EEOC
 6    will work with Albertsons LLC to identify an appropriate charity but final decision shall
 7    rest with the EEOC. Albertsons LLC shall issue a check with accompanying tax
 8    documents outlined above within twenty (20) days of receipt of a redistribution list from
 9    the EEOC. Notice shall be given to the EEOC as set forth herein.
10                                IX. GENERAL INJUNCTIVE RELIEF
11          Unless otherwise noted, the following terms of general injunctive relief Section
12    IX(A)-(I) shall apply to Albertsons LLC’s Southern California Division stores, including
13    the directors, officers, managers and supervisory employees of the Southern California
14    Division stores (referred to as the “Division” in this Decree). Notwithstanding the
15    foregoing scope of the general injunctive relief provisions of this Decree, Albertsons
16    LLC shall communicate to the legal representatives of all of its divisions the content of
17    this Decree, its requirements and the recommendations specified by the EEOC in this
18    Decree.
19          A.     National Origin Discrimination
20          The Division is enjoined for the duration of the Decree from discriminating against
21    any individual on the basis of national origin including, without limitation, by enforcing a
22    policy regarding the use of language in the workplace in a discriminatory manner.
23          B.     Non-Harassment
24          The Division is enjoined for the duration of the Decree from engaging in
25    employment practices in violation of Title VII’s prohibitions against harassment based on
26    national origin. Specifically, the Division is enjoined from utilizing training materials
27    that discourage employees from speaking languages other than English. To comply with
28    this specific provision in relation to the Courtesy, Dignity and Respect training video, the

                                                    6
                                                                                 18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.288 Page 7 of 20



 1    Division will, within 30 days from the Implementation Date, remove from the video the
 2    particular discussion that involves use of Spanish in the workplace.
 3          C.     Non- Retaliation
 4           The Division is enjoined for the duration of the Decree from engaging in,
 5    implementing or permitting any action, policy or practice with the purpose or effect of
 6    retaliating against any current or former employee because he or she (a) opposes any
 7    practice that the EEOC contended in this action was unlawful; (b) testifies or participates
 8    in any manner in any investigation, proceeding in connection with this case; (c) is
 9    identified as a possible witness or claimant in this action; or (d) asserts any rights under
10    this Decree; and (e) seeks and/or receives any relief in accordance with this Decree.
11          D.     Posting
12          Within ten (10) days after the Implementation Date, and thereafter throughout the
13    remaining term of this Decree, the Division shall post at Store 6785 (currently Store
14    2785) a mutually agreeable summary of the terms of this Decree in at least two clearly
15    visible locations frequented by employees of Store 6785 (i.e. break rooms or bulletin
16    boards with other employee notices). Any reference in this Decree to “Store 6785” shall
17    encompass its past, current and future permeations (i.e., its past, current and future store
18    identification numbers).
19          E.     EEO Compliance Audits
20          Upon the Implementation Date, Albertsons LLC shall designate a professional
21    experienced in conducting human resource audits or investigations (such as an existing
22    human resources professional) to conduct annual audits relating to complaints (if any are
23    made) that involve unlawful discrimination, harassment, or retaliation issues related to
24    national origin arising at Store 6785, or any other store where Jerri Burleson works
25    permanently in a supervisory or managerial capacity during the term of this Decree. The
26    goal of the audit will be to: (1) ensure employees at Store 6785 who were involved in any
27    national original complaint involving the use of language to understand that they can
28    freely speak in a language they understand; (2) ensure that there is no hostile work

                                                    7
                                                                                  18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.289 Page 8 of 20



 1    environment directed at people speaking a different language; and (3) ensure the
 2    effectiveness of the training set forth under this Decree.
 3           The audits may include interviews of a sample of current and/or former employees
 4    of Store 6785, as well as managers and supervisors. If the audit reveals misconduct that
 5    may violate the Division’s policies or procedures, the Division shall address the matter
 6    with prompt and effective remedial action. Any findings of a policy violation, and the
 7    related remediation action, will be reported to the EEOC as specified in this Decree.
 8           F.    Policies Concerning Discrimination, Harassment and Retaliation
 9           Within sixty (60) days after the Implementation Date, the Division shall adopt, to
10    the extent they do not already exist, training, policies or procedures regarding Equal
11    Opportunity Employment that include at a minimum:
12                 1.     A strong and clear commitment to a workplace free from
13    discrimination and retaliation;
14                 2.     A statement encouraging employees to come forward if they believe
15    that they have been subjected to national origin discrimination or harassment under Title
16    VII;
17                 3.     A procedure, including training, to ensuring that employees
18    understand the Division’s position on language use in the workplace, specifically that
19    employees are allowed to speak in the language they are most comfortable speaking to;
20                 4.     A description of the possible consequences, up to and including
21    termination that will be imposed upon violation of the policy against discrimination,
22    harassment and retaliation;
23                 5.     A statement of commitment to confidentiality, to the extent possible,
24    for persons who bring complaints of discrimination, harassment or retaliation;
25                 6.     An assurance that persons who in good faith complain about
26    discrimination will not be subject to retaliation; and
27
28

                                                    8
                                                                                18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.290 Page 9 of 20



 1                   7.    The telephone number of an internal source (i.e., the Hotline
 2    described below) available to handle complaints concerning discrimination, and/or
 3    retaliation.
 4           In addition, the Division will take action to assist employees in understanding that
 5    they can speak in their native language in all locations throughout the stores in which
 6    they work. This practice includes not disciplining employees solely based on a customer
 7    complaint that he or she used a language other than English. Notwithstanding the
 8    foregoing, nothing in this Decree prohibits the Division from counseling an employee
 9    about good customer services and the need to include the customer in any dialog that may
10    be occurring between employees.
11           G.      Discrimination, Harassment and Retaliation Complaint Procedure
12                   1.    Within sixty (60) days after the Implementation Date, the Division
13    shall, to the extent not already in place, draft, or review and revise an internal complaint
14    procedure to be used by the Human Resources and Loss Prevention Departments (which
15    departments are generally responsible for investigating complaints) as described below in
16    Section G(2)-G(8).
17                   2.    The internal complaint procedure shall clearly state that:
18                          (a)     an employee who believes that he or she has suffered
19                          discrimination, harassment or retaliation may file an internal
20                          complaint using the Division’s internal complaint procedure, or may
21                          file an external complaint to any appropriate person or agency, or
22                          both;
23                          (b)     employees may initiate an internal complaint verbally or in
24                          writing to any appropriate person, and no special form is required;
25                          (c)     there shall be no retaliation against any employee for use of the
26                          internal complaint procedure or any external complaint procedure
27                          regarding discrimination, harassment, or retaliation, for assisting in
28

                                                       9
                                                                                   18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.291 Page 10 of 20



 1                          the investigation of such complaint or for otherwise assisting in such
 2                          complaint;
 3                          (d)   the internal complaint procedure does not replace the right of
 4                          any employee to file a charge or complaint of discrimination,
 5                          harassment or retaliation under any available municipal, state, or
 6                          federal law. The procedures shall have the Human Resources or Loss
 7                          Prevention Departments provide, if asked, contact information for
 8                          EEOC and state and local Fair Employment Practice (FEP) agencies;
 9                          and
10                          (e)   if an allegation of a violation of the policy prohibiting
11                          discrimination, harassment or retaliation is substantiated, then such
12                          conduct will result in appropriate discipline as shall be determined by
13                          the Division, up to and including discharge.
14                 3.      The internal complaint procedure regarding discrimination,
15     harassment or retaliation detailed above shall, to the extent it does not already exist, lay
16     out responsibilities, including that the Division will:
17                          (a)   maintain the confidentiality of the complaint, complainant and
18                          investigation to the fullest extent feasible and possible;
19                          (b)   take reasonable steps to promptly resolve complaints;
20                          (c)   promptly commence a thorough investigation that shall be
21                          conducted by a person trained to conduct such investigations;
22                          (d)   interview relevant witnesses, including the complainant, and
23                          review relevant documents;
24                          (e)   communicate with any complainant (preferably in writing) in
25                          Store 6785 or an any other store where Jerri Burleson works
26                          permanently in a supervisory or managerial capacity during the terms
27                          of the Decree, regarding the status of the complaint, the investigation,
28                          results of the investigation and that appropriate action was or will be

                                                     10
                                                                                   18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.292 Page 11 of 20



 1                          taken in light of the investigation, which will include giving the
 2                          complainant the opportunity to respond; and
 3                          (f)   for complaints from Store 6785 or an any other store where
 4                          Jerri Burleson works permanently in a supervisory or managerial
 5                          capacity during the terms of the Decree, track investigations and
 6                          maintain written records including, of any conclusions or findings
 7                          that were made, and remedial actions (if any) that was taken.
 8                 4.      If a complainant has any complaints about the results of an internal
 9     investigation or any related retaliation, the internal complaint procedure will provide that
10     the complainant be notified of the right to contact the EEOC.
11                 5.      The internal complaint procedure shall NOT require that the
12     complainant:
13                          (a)   confront his or her harasser;
14                          (b)   file an internal complaint instead of an external complaint; or
15                          (c)   initiate the complaint process only by submitting a written
16                         complaint.
17                 6.      For complainants after the Implementation Date at Store 6785 or an
18     any other store where Jerri Burleson works permanently in a supervisory or managerial
19     capacity during the terms of the Decree, the Division shall confidentially follow-up with
20     every such internal complainant (to the extent that complainant was actually brought to
21     the attention of the Company’s Human Resources or Loss Prevention Departments) in
22     approximately nine months after final resolution of the complaint to inquire whether the
23     complainant believes that he or she has any further concerns, and, if necessary, the
24     Division shall investigate any allegations of related retaliation.
25                 7.      The Division will work with limited English speakers to assist them in
26     communicating their complaints and participating in any investigation. The Division will
27     continue the use of a complaint hotline (“Hotline”) and will inform employees of the
28     availability of the Hotline. Within the time frame noted above in Section IX(G)(1), the

                                                     11
                                                                                  18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.293 Page 12 of 20



 1     Division will also change the Spanish disclosure currently used on its Hotline to ensure
 2     that employees are informed of their ability to file a discrimination, harassment or
 3     retaliation complaint when contacting the Hotline. After the Implementation Date, all
 4     calls to the Hotline for Store 6785 and any other store where Jerri Burleson works
 5     permanently in a supervisory or managerial capacity at any point during the term of this
 6     Decree shall be tracked and the auditor referenced in Section IX(E) shall have access to
 7     such call logs and documents related to the complaints arising at Store 6785 and any
 8     other store where Jerri Burleson works permanently in a supervisory or managerial
 9     capacity at any point during the term of this Decree.
10                 8.     Human Resources shall be accessible to the employees. Human
11     Resources representatives shall be available to receive complaints from employees during
12     normal business working hours with or without appointments.
13           H.    Finalizing and Distribution of Final Policy and Internal Complaint
14                 Procedure
15                 1.     Within ninety (90) days after the Implementation Date, the Division
16     shall provide the EEOC with a copy of the policies and procedures described in Sections
17     F and G.
18                 2.     Upon receipt, the EEOC shall have thirty (30) days to review and/or
19     comment on the policies and procedures noted above.
20                 3.     If the EEOC does not provide comment within thirty (30) days of
21     receiving the policies and procedures noted above, the Division shall be free to use the
22     policies and procedures. Within sixty (60) days of providing the policies and procedures
23     noted above to the EEOC, the Division will distributed [sic] the policies noted in Section
24     F to all of the Division’s current employees and upon hire for employees hired
25     afterwards. The Parties agree that, to the extent policies that comply with Section F were
26     distributed to existing employees on or after January 1, 2020, the Division has satisfied
27     the requirements of this Section. Further, within sixty (60) days of the date the Division
28     is free to use the policies and procedures noted, the Division will distribute to the Human

                                                    12
                                                                                 18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.294 Page 13 of 20



 1     Resources and Loss Prevention Departments the policies and procedures that comply
 2     with Section G. Each employee who receives a copy of the policies and procedures
 3     detailed above will be asked to acknowledge receipt.
 4                 4.      Within the time period specified above, in Section IX(H)(1), and
 5     thereafter throughout the term of this Decree, the policies in Section F and G
 6     (appropriately redacted) shall be posted in Store 6785, in at least two clearly visible
 7     locations frequented by employees.
 8           I.     Training
 9           Scope of the training specified in this Section IX(I) shall apply to the President, the
10     Senior Vice President of Operations, the Area Vice President, the District Manager, the
11     Store Director, the Assistant Store Director, and the Associate Relations Manager who
12     have direct responsibility over Store 6785 and any other store where Jerri Burleson works
13     permanently as a supervisor or manager during the term of the Decree. Unless otherwise
14     specified below, the training described below shall be provided as follows: (a) within one
15     hundred and twenty (120) days after the Implementation Date; and (b) annually thereafter
16     for the term of this Decree to non-management employees and to the District Manager,
17     the Store Director, the Assistant Store Director, and the Associate Relations Manager
18     who have direct responsibility over Store 6785 and any other store where Jerri Burleson
19     works permanently as a supervisor or manager during the term of the Decree:
20                  1.     Non-Management Training. Non-management employees at Store
21     6785 and any store where Jerri Burleson works permanently in a supervisory or
22     managerial capacity during the term of this Decree, shall be required to attend a training
23     program of at least one hour regarding discrimination, harassment (including on the basis
24     of national origin), and related retaliation. Such training under this section may be
25     conducted online or in person, and shall include a review of federal harassment
26     prevention laws, employees’ rights and responsibilities under Title VII and the Division’s
27     policy and procedures for reporting and handling complaints of discrimination,
28     harassment and related retaliation. Examples shall be given of the prohibited conduct to

                                                    13
                                                                                  18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.295 Page 14 of 20



 1     ensure understanding by the employees. The training shall also cover that employees are
 2     allowed to speak in a language they are most comfortable speaking. All trainings shall be
 3     designed to effectively teach adult learners. Non-management employees who have
 4     participated in the training specified above on or after January 1, 2020 shall be
 5     considered to have attending the training required by this Section IX(I)(1).
 6                  2.    Management/Human Resources Training. Managerial and/or
 7     supervisory employees at Store 6785 and any store where Jerri Burleson works in a
 8     supervisory or managerial capacity at any point during the term of this Decree, and the
 9     Associate Relations Manager responsible for those stores shall be required to attend
10     harassment prevention training conducted of at least two (2) hours duration that will
11     comply with the standards set forth in the EEOC’s “Select Task Force on the Study of
12     Harassment in the Workplace,” in the section in that report entitled “Compliance
13     Training for Middle-Management and First-Line Supervisors” (the “Management
14     Training”). All Management/ Human Resources training shall include training on how to
15     take preventive and corrective measures against national origin harassment and related
16     retaliation and how to recognize and stop such misconduct. This shall include training on
17     investigating complaints of discrimination, harassment, and retaliation. In addition, the
18     training shall address language discrimination directly, including by using examples and
19     hypotheticals specific to language discrimination and harassment. The training specified
20     in this Section may be conducted on line or in person. To the extent that the training is
21     provided live, the Division shall hire or designate an employment professional
22     experienced in training to conduct the sessions described in this Section. Managerial and
23     supervisory employees, and the designated Associate Relations Managers, who have
24     participated in the training specified above on or after October 15, 2019 shall be
25     considered to have attending the training required by this Section IX(I)(2).
26                  3.    Any employee required to attend any training under this Decree shall
27     verify his or her attendance at each training either in writing or by electronic means.
28

                                                    14
                                                                                  18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.296 Page 15 of 20



 1                  4.     The EEOC shall be provided with copies of the written material used
 2     during any live training provided pursuant to this Decree, and shall be informed of the
 3     date and time the training was provided, as well as who attended any such live training.
 4     Further, the EEOC will be given 30 days’ notice of any such live training that occurs
 5     after the Effective Date of this Decree and, at its discretion, may attend the training.
 6                  5.     The Division shall also continue to provide the regular training
 7     provided to its managerial and non-managerial employees of Store 6785 on the topics of
 8     anti-discrimination, anti-harassment, and anti-retaliation.
 9                               X. RECORD KEEPING AND REPORTING
10           A.     Record-Keeping
11           Beginning on the Implementation Date, the Division shall establish a record-
12     keeping procedure that provides for the tracking of harassment and related retaliation
13     complaints at Store 6785 and any store where Jerri Burleson works permanently in a
14     supervisory or managerial capacity at any point during the term of this Decree, and the
15     monitoring of such complaints. The Division shall also maintain all records necessary to
16     demonstrate its compliance with this Decree, including but not limited to the documents
17     specifically identified below, and to verify that the reports submitted are accurate. The
18     records to be maintained shall include:
19           1.     All documents generated in connection with any complaint of discrimination
20     or harassment and related retaliation at Store 6785 and any store where Jerri Burleson
21     works permanently in a supervisory or managerial capacity at any point during the term
22     of this Decree for the duration of the Decree, including documents related to the
23     investigation into, or resolution of, each such complaint and the identities of the parties
24     involved;
25           2.     All forms acknowledging receipt by employees at Store 6785 and any store
26     where Jerri Burleson works permanently in a supervisory or managerial capacity at any
27     point during the term of this Decree of the policies discussed above;
28

                                                     15
                                                                                   18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.297 Page 16 of 20



 1           3.      Documents reflecting the provision of training and materials related to such
 2     training described above, and names and positions of all attendees for each session as
 3     required under this Decree;
 4           4.      Documents reflecting Human Resources Audits, if any, that pertain to
 5     potential employment discrimination arising out the application and/or implementation at
 6     Store 6785 and any store where Jerri Burleson works permanently in a supervisory or
 7     managerial capacity at any point during the term of this Decree of the Division’s policy
 8     regarding the use of languages other than English.
 9           The Division shall make the records described above available to the EEOC within
10     thirty (30) business days following a written request by the EEOC; provided however that
11     any privileged document may be withheld and listed on a privilege log.
12           In the event that concerns about potential non-compliance of the Decree are raised,
13     the EEOC may request documents or information, including interviews of witnesses, that
14     the EEOC determines is necessary to conduct an inquiry into the specific compliance
15     issue. The Albertsons LLC shall make the requested information or documents available
16     to the EEOC.
17           B.      Reporting
18           Within one hundred-eighty (180) days after the Implementation Date, within
19     twelve (12) months thereafter, and at the end of the term of this Decree, the Division shall
20     provide a written report to the EEOC containing:
21                   1.    Confirmation that the Division has complied with the obligations
22     regarding training and audits as described in this Decree;
23                   2.    Confirmation that the policies and procedures specified by this Decree
24     have been reviewed and to the extent necessary, modified to comply with this Decree and
25     Title VII;
26                   3.    A statement confirming that the policies and procedures have been
27     distributed and posted as required by the terms of this Decree, including as required in
28     Store 6785;

                                                    16
                                                                                 18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.298 Page 17 of 20



 1                  4.    For complaints made after the Implementation Date of this Decree, a
 2     summary of complaints of national origin discrimination, harassment, and/or retaliation at
 3     Store 6785, and any store where Jerri Burleson works permanently in a supervisory or
 4     managerial capacity at any point during the term of this Decree, including any complaints
 5     regarding the use of languages other than English;
 6                  5.    A statement confirming that a review of any complaints of national
 7     origin discrimination, harassment and/or retaliation from Store 6785 and any store where
 8     Jerri Burleson works permanently in a supervisory or managerial capacity at any point
 9     during the term of this Decree that were made after the Implementation Date of this
10     Decree have been completed and a summary of any changes to policy and/or procedures
11     to address such issues, if any, that were identified through the review;
12                  6.    A complete employee list, including start date and job title for
13     employees at Store 6785 and any store where Jerri Burleson permanently works in a
14     supervisory or managerial capacity at any point during the term of this Decree;
15                  7.    An attendance lists for all training sessions required under this Decree
16     that took place;
17                  8.    For complaints of national origin discrimination, harassment or
18     related retaliation after the Implementation Date of this Decree made at Store 6785 and
19     any store where Jerri Burleson works permanently in a supervisory or managerial
20     capacity at any point during the term of this Decree, the Division shall provide the report
21     required by Section IX(E), which will including the identification of any such responsive
22     complaint; a summary of any issues identified; and a description how each complaint was
23     resolved;
24                  9.    A summary of the results of the audits (if any) that were conducted as
25     required by Section IX(E), which will including [sic] the identification of any such
26     responsive complaint; a summary of any issues identified; and a description how each
27     complaint was resolved.
28

                                                    17
                                                                                  18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.299 Page 18 of 20



 1             The Division shall also report to the EEOC any planned changes to the policies,
 2     procedures or record-keeping methods for complaints that are implicated by this Decree,
 3     at least thirty (30) days prior to implementing such changes.
 4           XI. COSTS OF ADMINISTRATION AND IMPLEMENTATION OF CONSENT DECREE
 5             Albertsons LLC shall bear all costs associated with its administration and
 6     implementation of its obligations under this Decree.
 7                                  XII. COSTS AND ATTORNEYS’ FEES
 8             Each Party shall bear its own costs of suit and attorneys’ fees.
 9                                 XIII. MISCELLANEOUS PROVISIONS
10             A.    During the term of this Decree, Albertsons LLC shall provide any successor-
11     in-interest with a copy of this Decree within a reasonable time of not less than thirty (30)
12     days prior to the execution of any agreement for acquisition or assumption of control of
13     Albertsons LLC’s facilities, or any other material change in corporate structure that
14     would affect Albertsons LLC’s facilities, and shall simultaneously inform the EEOC of
15     same.
16             B.    Unless otherwise stated, all notices, reports and correspondence required
17     under this Decree shall be delivered to the attention of the Regional Attorney, Anna Y.
18     Park, U.S. Equal Employment Opportunity Commission, Los Angeles District Office,
19     255 E. Temple St., 4th Fl., Los Angeles, CA 90012.
20             C.    The Parties agree to entry of this Decree and judgment subject to final
21     approval by the Court.
22                         XIV. COUNTERPARTS AND FACSIMILE SIGNATURES
23             This Decree may be signed in counterparts. A facsimile signature shall have the
24     same force and effect of an original signature or copy thereof.
25             All parties, through the undersigned, respectfully apply for and consent to the entry
26     of this Decree as an Order of this Court.
27     ///
28     ///

                                                      18
                                                                                  18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.300 Page 19 of 20



 1                                         Respectfully Submitted,
 2      Dated: June 1, 2020                U.S. EQUAL EMPLOYMENT
 3                                         OPPORTUNITY COMMISSION
 4
 5                                         By: S/Anna Y. Park
                                                 Anna Y. Park
 6
                                                 Regional Attorney
 7                                               Attorney for Plaintiff EEOC
 8
 9
10
        Dated: June 1, 2020
11                                         JONES DAY
12
13                                         By: S/Steven M. Zadravecz
                                                 Steven M. Zadravecz
14
                                                 Attorney for Defendants
15                                               Albertsons LLC, and Albertsons
                                                 Companies, Inc.
16
17      Dated: May 29, 2020
                                           By: S/Brent Bohn
18
19                                             For Albertsons, LLC
20
21      Dated: May 29, 2020                By: S/Elena Dietrich____________
22
                                               For Albertsons Companies, Inc.
23
24
       ///
25
       ///
26
       ///
27
       ///
28

                                              19
                                                                        18-cv-852-MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 59 Filed 06/01/20 PageID.301 Page 20 of 20



 1                                              ORDER
 2           The Court APPROVES the foregoing Consent Decree and ORDERS compliance
 3     with the Consent Decree. The Court DIRECTS the Clerk of Court to close the case.
 4     The Court retains jurisdiction over this Consent Decree until its termination.
 5           IT IS SO ORDERED.
 6
 7     Dated: June 1, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    20
                                                                                 18-cv-852-MMA (BGS)
